                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


PABLO A. LARA and LINA
ROSA BATISTA,

      Plaintiffs,

v.                                             Case No. 8:19-cv-2798-60SPF

PAULA MOGHRABY, et al.,

      Defendants.
________________________________/

     ORDER DENYING (IN PART) AND DEFERRING RULING (IN PART)
      ON “PLAINTIFF’S EMERGENCY MOTION FOR A TEMPORARY
        RESTRAINING ORDER AND PRELIMINARY INJUNCTION”

      This matter is before the Court on “Plaintiff’s Emergency Motion for a

Temporary Restraining Order and Preliminary Injunction” (Doc. # 6), filed by pro se

Plaintiffs Pablo A. Lara and Lina Rosa Batista on December 2, 2019. After reviewing

the motion, court file, and the record, the Court finds as follows:

                                    BACKGROUND

      Plaintiffs are “two low income, retired, senior citizens both bordering [on] 70

years of age,” residing at Cedar Forest Apartments. According to Plaintiffs, in mid-

November, they received a notice that their lease was not being renewed. Plaintiffs

appear to argue that the non-renewal of the lease is retaliation for their activism in

defending their rights and the rights of other tenants at the apartment complex.

Plaintiffs request a temporary restraining order and preliminary injunction enjoining

Defendants (specifically, Cedar Forest Apartments) “from taking any action against


                                        Page 1 of 4
plaintiff (their eviction from the apartment they reside at the housing complex, as long

as plaintiffs/tenants keep timely paying their rent (and following all other legal

obligations as tenants), pending entry by the Court of a final judgment in this action.”

                                  LEGAL STANDARD

       A district court is authorized to issue a temporary restraining order without

notice to the adverse party only in limited emergency circumstances. See Fed. R. Civ.

P. 65(b); Local Rule 4.05. The movant bears the burden of establishing entitlement to

a TRO and must demonstrate: “(1) a substantial likelihood of success on the merits;

(2) that irreparable injury will be suffered if the relief is not granted; (3) that the

threatened injury outweighs the harm the relief would inflict on the non-movant; and

(4) that entry of the relief would serve the public interest.” Schiavo ex rel. Schindler v.

Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005); see also Parker v. State Bd. of

Pardons & Paroles, 275 F.3d 1032, 1034–35 (11th Cir. 2001).

       Where the movant requests issuance of a TRO without notice to the adverse

party, the district court must first determine whether the movant has shown adequate

justification for such ex parte relief before addressing whether the movant has met the

four-pronged test. See Emerging Vision, Inc. v. Glachman, No. 9:10-cv-80734-KLR,

2010 WL 3293346, at *3 (S.D. Fla. June 29, 2010), report and recommendation

adopted, No. 10-cv-80734-KLR, 2010 WL 3293351 (S.D. Fla. Aug. 11, 2010).

Accordingly, Rule 65 of the Federal Rules of Civil Procedure permits a district court to

issue a no-notice TRO only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that
           immediate and irreparable injury, loss, or damage will result to the
           movant before the adverse party can be heard in opposition; and

                                          Page 2 of 4
      (B) the movant’s attorney certifies in writing any efforts made to give
          notice and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1)(A)–(B). A no-notice TRO “is an extreme remedy to be used only

with the utmost caution.” Levine v. Camcoa, Ltd., 70 F.3d 1191, 1194 (11th Cir. 1995).

                                       ANALYSIS

      Initially, the Court finds that the TRO motion is procedurally insufficient. Both

the Federal Rules of Civil Procedure and Local Rules require that a proposed order be

submitted with a TRO motion. See Fed. R. Civ. P. 65(b), (d); M.D. Fla. L. R.

4.05(b)(3)(iii). However, Plaintiffs have not submitted a proposed order. Second, the

Court may only issue a TRO if the movant gives security in an amount that the Court

considers proper to pay the costs and damages sustained by any party found to have

been wrongfully enjoined or restrained. See Fed. R. Civ. P. 65(c); Williamson v. Bank

of America, N.A., No. 1:12-cv-01829-JEC-RGV, 2012 WL 12883933, at *2 (N.D. Ga.

May 29, 2012). However, Plaintiffs have not tendered or offered to tender any amount

as security for a TRO. Consequently, the TRO motion is due to be denied.

      Moreover, without undertaking substantial and unnecessary analysis, the Court

further finds that Plaintiffs have failed to establish entitlement to a no-notice TRO.

Although Plaintiffs indicate an intent to serve Defendants with a copy of the TRO

motion, they do not detail any efforts made to give notice to Defendants prior to the

filing of the motion, nor do they assert any specific facts that clearly show they will

suffer immediate and irreparable injury, loss, or damage before Defendants can be

heard in opposition. Fed. R. Civ. P. 65(b)(1)(A)–(B). In light of these deficiencies, the

Court is not able to address Plaintiffs’ allegations without input from Defendants and

                                        Page 3 of 4
is unwilling to permit use of such an extreme remedy. Because Plaintiffs have failed

to meet the high burden for the issuance of a TRO, their motion must be denied.

      The Court will defer ruling on the portion of the motion seeking a preliminary

injunction until such time that Defendants may be heard in opposition.

      It is therefore ORDERED, ADJUDGED, and DECREED:

   1. Plaintiffs’ motion for a temporary restraining order is hereby DENIED.

   2. The Court will DEFER RULING on Plaintiffs’ motion for a preliminary

      injunction until such time that Defendants may be heard in opposition.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 3rd day of

December, 2019.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                      Page 4 of 4
